Citation Nr: 0125908	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-02 770	)	DATE
	)
	)




THE ISSUE

Whether a June 1965 decision of the Board of Veterans' 
Appeals finding no clear and unmistakable error in a January 
1950 rating decision severing service connection for a 
psychiatric disability should be revised or reversed on the 
basis of clear and unmistakable error.  




REPRESENTATION

Moving Party represented by:  Robert V. Chisholm, Attorney










ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from October 10 to 22, 1942 
and from June 1943 to January 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging clear and unmistakable 
error in the decision of the Board promulgated on June 23, 
1965.  

Accordingly, the Board will exercise its authority under 38 
U.S.C.A. § 7111 to review or revise the prior decision of the 
Board on the basis of clear and unmistakable error.  



FINDINGS OF FACT

1.  In a decision promulgated on June 23, 1965, the Board of 
Veterans' Appeals determined that a January 1950 rating 
decision severing service connection for a psychiatric 
disability was not clearly and unmistakably erroneous.  

2.  Although the correct facts, as they were known at the 
time, were before the Board, the statutory and regulatory 
provisions then extant were not correctly applied; the 
failure to apply those law and regulations manifestly changed 
the outcome of the Board's June 1965 decision.  


CONCLUSION OF LAW

The June 1965 decision of the Board that there had been no 
clear and unmistakable error in a January 1950 rating 
decision severing service connection for a psychiatric 
disability was itself based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1403 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

In January 1945, the RO received service medical records for 
the veteran's period of service from June 1943 to January 
1945, showing that he had been hospitalized in September 1944 
because of utter confusion and unusual behavior while in the 
brig.  

An Admission Summary Formulation dated in October 1944 notes 
that his mental history was negative as far as could be 
determined from the veteran.  As far as his military history, 
the summary notes that the veteran had enlisted voluntarily 
in July 1943.  It contains a diagnosis of schizophrenic 
reaction, mixed type with paranoid and catatonic features, 
and notes that the diagnosis was based on the veteran's 
previous history.  

A December 1944 Report of Medical Survey found the veteran to 
be unfit for service and recommended that he be discharged 
from service, but be retained in the hospital for further 
treatment.  This report contains a determination that the 
veteran's psychiatric disability had existed prior to his 
July 1943 enlistment due to his history of seclusiveness and 
fear of the indoors, poor adjustment to service and on the 
lack of information of the veteran ever having suffered undue 
stress or strain incident to his military duties.  

According to this report, the Board of Medical Survey also 
determined that service conditions did not aggravate the 
veteran's psychiatric disability.  

In February 1945, the veteran filed a claim for service 
connection for "extreme nervousness" which he said began in 
November 1943.  

In a May 1945 rating decision, the RO granted service 
connection for dementia praecox finding that the condition 
had preexisted service but had been aggravated thereby.  The 
RO assigned a 50 percent rating, effective on January 11, 
1945.   

A VA examination report dated in July 1945 reflects a 
diagnosis of dementia praecox, paranoid type, in remission, 
competent.  

In a July 1945 rating decision, the RO proposed to reduce the 
veteran's rating for dementia praecox from 50 to 30 percent 
disabling, effective on September 16, 1945.  

In an October 1946 rating decision the RO reduced his rating 
10 percent disabling, effective on December 17, 1946.  

The veteran was given a diagnosis of dementia praecox, 
apparent remission, competent, at a VA examination in 
September 1947.  

In an October 1947 rating decision, the RO reduce the rating 
for dementia praecox, paranoid, in remission to no percent, 
effective on December 1, 1947.  

In July 1948, the RO received a letter from the veteran's 
spouse stating that there had been no improvement in the 
veteran's condition and requesting that his benefits should 
be "reinstated."  

The RO also received a letter from the veteran's former 
employer stating that the veteran had been employed from 
March 1947 to March 1948 and left of his own volition.  

In August 1948, the RO received a letter from Richard 
Mansfield, M.D., who said that the veteran had a rather 
marked anxiety neurosis and was deserving of service 
disability benefits.  

The RO advised the veteran in an August 1948 letter that the 
no percent rating had been continued.  This rating was also 
continued in a December 1948 rating decision.  

In October 1949, the RO received service medical records from 
the veteran's first period of service extending from October 
10 to 22, 1942, showing that the veteran had had a normal 
evaluation of the nervous system at enlistment.  It also 
shows that he was found on October 16, 1942, to have a 
progressive personality disorder, schizoid and was qualified 
for release of active duty due to this psychiatric condition.  

In November 1949, the RO notified the veteran that it 
proposed to sever service connection for his nervous 
condition on the grounds of error based on the determination 
that this condition had existed prior to his induction into 
service and had not been aggravated by service.  The RO 
informed the veteran that he had 60 days to submit evidence 
showing why the severance should not be implemented.  

In a January 1950 rating decision, the RO formally severed 
service connection for a nervous disability and changed the 
diagnosis from dementia praecox to schizoid personality, 
paranoid type.  The veteran was notified of this action in a 
January 1950 letter that was sent to his last known address 
of record.  

The claims file also contains a February 1965 letter from J. 
H. Lefkowitz, M.D., stating that the veteran had been under 
his care since 1961 for extreme nervousness and cardiac 
neurosis.  Another letter dated in February 1965 was 
submitted by a private chiropractor stating that the veteran 
had been under his care since 1959 for a nervous condition.  

In February 1965, the RO also received a statement from a 
school superintendent stating that the last grade that the 
veteran had completed was 6B and that his record card showed 
that he had been absent all term from 9/40 to 1/41, but that 
no reason had been given.  The superintendent also said that 
there was nothing on the veteran's record card to indicate 
the presence of any nervous condition.  

In February 1965, the RO denied the veteran's application to 
reopen his claim of service connection for a psychiatric 
disorder on the basis that no new and material evidence had 
been submitted.  The RO advised the veteran of this 
determination in March 1965.  

In written argument in May 1965, the veteran's representative 
stated that the severance of service connection for the 
veteran's psychiatric disability was made in error based on 
the evidence of record and that service connection should be 
restored.  

In a decision promulgated on June 23, 1965, the Board found 
that there was "no clear and unmistakable error in the RO's 
denial of service connection for a psychiatric disability in 
1950" and that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
psychiatric disorder.  

The diagnosis of dementia praecox, paranoid type, in 
remission, competent, is reflected on an October 1976 VA 
examination report.  

In February 2001, the veteran's attorney filed a motion on 
his behalf for revision or reversal of the June 1965 decision 
by the Board on the basis of clear and unmistakable error.  
More specifically, the veteran's representative asserted that 
the Board had decided the wrong issue in 1965 by determining 
clear and unmistakable error in the denial of service 
connection for a psychiatric disability in 1950 rather than 
the severance of service connection for a psychiatric 
disability in 1950.  

It was also asserted that the Board had committed clear and 
unmistakable error by failing to send the veteran a copy of 
its June 1965 decision.  


Analysis

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 
(2000).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  38 
U.S.C.A. §§ 5109A(a), 7111(a) (West Supp. 2000).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  

Generally, either the correct facts, as there were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not CUE include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist; and (3) Evaluation of evidence.  
A disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).  

The United States Court of Appeals for the Federal Circuit 
recently upheld all the regulations concerning Board CUE, 38 
C.F.R. §§ 20.1400-20.1411, with the exception of a procedural 
portion of 38 C.F.R. § 20.1404(b) which has no bearing on the 
instant case.  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  

The veteran and his representative contend that the Board 
erred in its June 1965 decision by deciding the wrong issue, 
i.e., that the Board decided the issue of clear and 
unmistakable error in the RO's denial of service connection 
for a psychiatric disability in January 1950 rather than the 
severance of service connection.  

While the Board in 1965 did conclude in the order that there 
was no clear and unmistakable error in the "denial of 
service connection for a psychiatric condition in 1950," the 
Board also acknowledged in both the issue and the factual 
background that service connection for the psychiatric 
condition had been "discontinued" in 1950.  

More specifically, the Board reported that "[s]ervice 
connection was initially granted for dementia praecox on the 
basis of service aggravation.  However in January 1950, this 
benefit was discontinued."  Thus, the Board in its June 1965 
decision did expressly address the issue of whether the 
action of the RO in 1950 in severing service connection was 
proper.  

Accordingly, the undersigned Member of the Board now finds 
that the conclusion of law that there was no clear and 
unmistakable error in the RO's January 1950 "denial" of 
service connection for a psychiatric disability was clearly 
and unmistakably erroneous.  This is based on the Board's and 
RO's failure to apply the specific regulatory provision 
regarding the severance of service connection that was extant 
in 1950.  

This regulation, found under 38 C.F.R. § 3.9(d) (1949), 
states that the burden of proof in severing service 
connection falls upon the Government.  It also states that:

Service connection will not be severed in 
any case on a change in diagnosis in the 
absence of the certification hereinafter 
provided.  Accordingly, in reports of 
examination submitted for rating 
purposes, where a change in diagnosis of 
a service-connected disability is made, 
the examining physician or physicians, or 
other proper medical authority, will be 
required to certify, in the light of all 
accumulated medical evidence, that the 
prior diagnosis on which service 
connection was predicated, was not 
correct.  This certification will be 
accompanied by a summary of the facts, 
findings and reasons supporting the 
conclusion reached.  When the examining 
physician or physicians, or other proper 
medical authority, are unable to make the 
certification provided herein, service 
connection will be continued by the 
rating agency.  

38 C.F.R. § 3.9(d) (1949).  

The RO in January 1950 severed the initial grant of service 
connection for dementia praecox based on its receipt of two 
service examination reports from 1942, reflecting a diagnosis 
of chronic progressive personality disorder, schizoid.  

In severing service connection, the RO changed the veteran's 
psychiatric diagnosis from dementia praecox to chronic 
progressive personality disorder, schizoid, and determined 
that this newly diagnosed disability had not been aggravated 
by the veteran's active duty service in 1942 or during his 
second period of service from June 1943 to January 1945.  

As the RO's decision to sever service connection in January 
1950 was based on a change in diagnosis, it is equally clear 
that the RO did not follow the regulatory procedures that 
were in place in 1950 for severing service connection based 
on a change in diagnosis.  This is despite the RO's reference 
in 1950 to the 1947 regulatory provision regarding severing 
service connection, which is identical to the 1949 version 
outlined hereinabove.  See 38 C.F.R. R&PR 1009(D) (1947).  

In this regard, the RO made no attempt to obtain the required 
certification, based on all the accumulated medical evidence, 
that the diagnosis of dementia praecox on which service 
connection was predicated was not correct.  This procedural 
safeguard was applicable to this case in 1950 in view of the 
absence of fraud, a change in law, a change in the 
interpretation of law specifically provided in a Veterans' 
Administration issue; or, since the evidence did not show 
that the grant of service connection was clearly improper in 
the first place.  See 38 C.F.R. §3.9(d).  

Consequently, the RO's failure to follow the procedural 
safeguards as set out in §3.9(d) when it severed service 
connection for a psychiatric disability in 1950 constituted 
error.  This error rises to the level of clear and 
unmistakable since it was absolutely clear that a different 
result would have ensued had the requisite certification been 
sought.  This is based on the plain language of the 
regulation stating that "service connection will not be 
severed in any case on a change in diagnosis in the absence 
of the certification hereinafter provided."  

Thus, the Board's conclusion that there was no clear and 
unmistakable error in the RO's January 1950 decision to sever 
service connection for a psychiatric disability must not be 
determined to have involved clear and unmistakable error.  In 
other words, no reasonable mind could differ in the 
conclusion that the RO clearly and unmistakably erred in 
severing service connection in 1950 by failing to certify the 
change in diagnosis as stipulated in 38 C.F.R. § 3.9(d) 
(1949).  

The Board's failure to address the application of 38 C.F.R. 
§ 3.9(d) (1949) in its 1965 decision regarding clear and 
unmistakable error in and of itself was clear and 
unmistakable error.  Furthermore, there can be no dispute 
that had the Board in 1965 correctly found clear and 
unmistakable error in the 1950 severance, the outcome in 1965 
would have been manifestly different.  

In sum, the Board clearly and unmistakably erred in its June 
23, 1965, decision by concluding that there was no clear and 
unmistakable error in the RO's denial (severance) of service 
connection for a psychiatric disability in 1950.  

This is based on its failure to consider and apply the 
procedural safeguards established by 38 C.F.R. § 3.9(d) in 
regard to severing service connection based on a change in 
diagnosis.  Accordingly, the veteran's motion for revision or 
reversal of the Board's June 1965 decision finding no clear 
and unmistakable error in a January 1950 rating decision 
severing service connection for a psychiatric disability is 
granted.  

In light of the full benefit afforded the veteran in regard 
to granting his motion for revision or reversal of the June 
1965 decision as outlined hereinabove, there is no need to 
address whether that part of the June 1965 Board decision 
finding no clear and unmistakable error in the January 1950 
rating decision denying an application to reopen a claim of 
service connection for a psychiatric disability was also 
clear and unmistakable error.  



ORDER

The motion for revision of the decision of the Board 
promulgated on June 23, 1965 on the basis of clear and 
unmistakable error is granted; effective on January 19, 1950 
service connection for dementia praecox, paranoid, in 
remission is restored.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 



